DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I of claims 1-8 and 12-21 in the reply filed on 07/22/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner to examine the elected claims 1-8 and 12-21 and non-elected claims 9-11.  This is not found persuasive because of the following reasons. The Examiner reiterates that the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Group I, claim(s) 1-8 and 12-21, is drawn to GNSS based object orientation determining using calculated angular coordinates of the base vectors of multiple antennas, while Group II, claim(s) 9-11, is drawn to drawn to GNSS based object orientation determining using calculated Cartesian coordinates as well as the heading angle, pitch angle, and roll angle of the base vectors of multiple antennas. As a result, restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
The abstract of the disclosure is objected to because of the length as well as the phrases such as “… are considered” and “in this case…”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 12-14, 16-17, and 19-21 objected to because of the following informalities:  
Claim 1 Line 8, “the GNSS antennas” should be corrected to --the three GNSS antennas-- in order to have proper antecedent basis and to stay consistent with the rest of the claims.
Claim 3 Line 1, “RTK method” should be corrected to – Real-Time Kinematic (RTK) method--.
Claim 12 Page 28 Line 4, “RF front end” should be corrected to --radio frequency (RF) front end--.
Claim 12 Page 28 Line 9, “the first and second GNSS antennas, and the first and third GNSS antennas” should be corrected to -- the first GNSS antenna and the second GNSS antenna, and the first GNSS antenna and the third GNSS antenna-- in order to have proper antecedent basis and to stay consistent with the rest of the claims.
Claim 12 Page 29 Line 5, “the GNSS antennas” should be corrected to -- the three GNSS antennas-- in order to have proper antecedent basis and to stay consistent with the rest of the claims.
Claim 13 Line 7, “a first RF front end” should be corrected to --a first radio frequency (RF) front end--.
Claim 14, “The system of claim 13, wherein the second dual-antenna GNSS receiver is connected to a first GNSS receiver via external interface; the second dual-antenna GNSS receiver transmits its calculation of the angular coordinates of the second base vector to the first dual-antenna GNSS receiver; and” should be corrected to --The system of claim 13, wherein the second dual-antenna GNSS receiver is connected to a first GNSS receiver via external interface; and the second dual-antenna GNSS receiver transmits its calculation of the angular coordinates of the second base vector to the first dual-antenna GNSS receiver.--
Claim 16 Line 5, “a second interface of multichannel IMU” should be corrected to --a second interface of the multichannel IMU-- in order to have proper antecedent basis and to stay consistent with the rest of the claims.
Claim 17 Line 2, “the first and second dual-antenna GNSS receivers” should be corrected to --the first dual-antenna GNSS receiver and the second dual-antenna GNSS receiver-- in order to have proper antecedent basis and to stay consistent with the rest of the claims.
Claim 19 Line 1, “the first and second dual-antenna GNSS receivers” should be corrected to --the first dual-antenna GNSS receiver and the second dual-antenna GNSS receiver-- in order to have proper antecedent basis and to stay consistent with the rest of the claims.
Claim 20 Lines 1-2, “first and second dual-antenna GNSS receivers” should be corrected to --the first dual-antenna GNSS receiver and the second dual-antenna GNSS receiver-- in order to have proper antecedent basis and to stay consistent with the rest of the claims.
Claim 21 Page 30 Line 4, “a first slave and a second slave antenna” should be corrected to --a first slave antenna and a second slave antenna--  in order to stay consistent with the rest of the claims.
Claim 21 Page 31 Line 1, “a first RF front end” should be corrected to --a first radio frequency (RF) front end--.
Claim 21 Page 31 Line 2, “second and third RF front ends” should be corrected to --a second RF front end and a third RF front end--  in order to stay consistent with the rest of the claims.
Claim 21 Page 31 Line 2, “the first and second slave antenna” should be corrected to --the first slave antenna and the second slave antenna-- in order to have proper antecedent basis and to stay consistent with the rest of the claims.
Claim 21 Page 31 Line 9, “first and second GNSS receivers” should be corrected to --the first dual-antenna GNSS receiver and the second dual-antenna GNSS receiver-- in order to have proper antecedent basis and to stay consistent with the rest of the claims.
Claim 21 Page 31 Lines 10-11, “the master and first slave antennas, and the master and second slave antennas” should be corrected to --the master antenna and the first slave antenna, and the master antenna and the second slave antenna-- in order to have proper antecedent basis and to stay consistent with the rest of the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 12-14, 17, 19, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 2007/0075896, hereinafter Whitehead 896) in view of Shetty et al. (US 2018/0341024, hereinafter Shetty).

Regarding claim 13, Whitehead 896 discloses:
A GNSS (Global Navigation Satellite System)-based system to measure 
vehicle's attitude (Abstract; Paragraphs [0005] and [0036], i.e. finding the attitude of a rigid body,  for navigational purposes, which would improve the accuracy, reliability, or confidence level of an attitude or position determined through use of a GNSS by incorporating a Satellite-Based Augmentation System (SBAS), such as Wide Area Augmentation System (WAAS), developed by the United States' Federal Aviation Authority which is used for vehicles), the system comprising:
a master antenna receiving GNSS signals from GNSS satellites (Fig. 2 Elements 202 and 
205; Paragraphs [0040]-[0041], i.e. a master tracking device including an antenna tracking various GNSS satellites); 
a first slave and a second slave antenna receiving GNSS signals from the GNSS satellites 
(Fig. 2 Elements 203, 204, 206, and 207; Paragraphs [0040]-[0041], i.e. slave tracking devices including antennas tracking various GNSS satellites);
wherein a first base vector connects the master antenna and the first slave antenna 
(Fig. 5A Elements 503 and 504; Paragraph [0064]);
wherein a second base vector connects the master antenna and the second slave antenna 
(Fig. 5A Elements 503 and 504; Paragraph [0064]);
a first RF front end connected to the master antenna (Fig. 2 Element 202; Paragraph 
[0040], i.e. signal processing units within the tracking devices);
second and third RF front ends connected to the first and second slave antennas, 
respectively (Fig. 2 Elements 203 and 204; Paragraph [0040], i.e. signal processing units within the tracking devices);
…
two non-collinear base vectors are defined as connecting the master and first slave 
antennas, and the master and second slave antennas (Fig. 5A Elements 503 and 504; Paragraph [0064]);
wherein, for the GNSS signals received by the master antenna and the first slave antenna, 
a processor of the first dual-antenna GNSS receiver measures carrier full phases (Paragraphs [0039] and [0041]-[0042]),  
then calculates carrier full phase differences between the measured GNSS carrier full phases (Fig. 1; Paragraphs [0041]-[0042]) and 
then calculates fractional parts of the calculated carrier full phase differences (Paragraph [0074]-[0082], i.e. measuring the fractional phase for the Differential Carrier Phase Attitude (DCPA) equation), and 
then calculates angular coordinates of the first base vector using the fractional parts (Fig. 1; Paragraphs [0065] and [0079]-[0082]);
wherein, for the GNSS signals received by the master antenna and the second slave 
antenna, a processor of the second dual-antenna GNSS receiver measures carrier full phases (Paragraphs [0041]-[0042]), 
then calculates carrier full phase differences between the measured GNSS carrier full phases (Fig. 1; Paragraphs [0041]-[0042]) and 
then calculates fractional parts of the calculated carrier full phase differences (Paragraph [0074]-[0082], i.e. measuring the fractional phase for the Differential Carrier Phase Attitude (DCPA) equation), and 
then calculates angular coordinates of second first base vector using the fractional parts (Fig. 1; Paragraphs [0065] and [0079]-[0082]); and
wherein one of the processors calculates the vehicle's attitude based on based on the 
angular coordinates of the first and second base vectors (Figs. 1 and 5A; Paragraphs [0005], [0036], [0038]-[0039], and [0063]-[0067], i.e. the attitude determining system of the rigid body, e.g. vehicle).
	Whitehead 896 does not disclose:
…
	an RF splitter splitting an output of the first RF front end;
a first dual-antenna GNSS receiver receiving an output of the RF splitter and the second 
RF front end;
a second dual-antenna GNSS receiver receiving an output of the RF splitter and the third 
RF front end;
…
However in the same field of endeavor, Shetty teaches a global navigation satellite system (GNSS) antenna sharing receiver (GNSSASR) for sharing a GNSS antenna with one or more secondary GNSS receivers (Abstract) and more specifically:
…
an RF splitter splitting an output of the first RF front end (Fig. 4; Paragraphs [0004] and [0052]);
a first dual-antenna GNSS receiver receiving an output of the RF splitter and the second RF front end (Fig. 4; Paragraphs [0004] and [0052]);
a second dual-antenna GNSS receiver receiving an output of the RF splitter and the third RF front end (Fig. 4; Paragraphs [0004] and [0052]);
…
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Whitehead 896 to incorporate …an RF splitter splitting an output of the first RF front end; a first dual-antenna GNSS receiver receiving an output of the RF splitter and the second RF front end; a second dual-antenna GNSS receiver receiving an output of the RF splitter and the third RF front end;…, as taught by Shetty. Doing so would allow or sharing a single GNSS antenna on a vehicle with one or more secondary GNSS receivers without affecting an existing antenna and cable assembly in the vehicle, as recognized by Shetty (Paragraphs [0009]-[0010]).

Regarding claim 14, the combination of Whitehead 896 and Shetty teaches the system of claim 13. The combination of Whitehead 896 and Shetty further teaches:
wherein the second dual-antenna GNSS receiver (Whitehead 896: Fig. 3, i.e. dual antenna GNSS receiver) is connected to a first GNSS receiver via external interface (Shetty: Paragraph [0021], i.e. receivers connected via external interface);
the second dual-antenna GNSS receiver (Whitehead 896: Fig. 3, i.e. dual antenna GNSS receiver) transmits its calculation of the angular coordinates of the second base vector to the first dual-antenna GNSS receiver (Shetty: Paragraph [0021]); and
The motivation to combine the references is the same as claim 13 above. 

Regarding claim 17, the combination of Whitehead 896 and Shetty teaches the system of claim 13. The combination of Whitehead 896 and Shetty further teaches:

the first and second dual-antenna GNSS receivers are connected to a host processor via their external interfaces (Shetty: Paragraphs [0004], [0024], and [0052], i.e. a first and second GNSS receiver connected to a processor);
the first GNSS receiver transmits angular coordinates of the first base vector to a host processor via its external interface (Whitehead 896: Fig. 1; Paragraphs [0065] and [0079]-[0082]);
the second GNSS receiver transmits angular coordinates of the second base vector to the host processor via its external interface (Shetty: Paragraphs [0004] and [0052], i.e. a first and second GNSS receiver; Whitehead 896: Fig. 1; Paragraphs [0065] and [0079]-[0082], i.e. angular coordinates of the vectors);
the host processor implements an algorithm to determine the vehicle's attitude (Whitehead 896: Figs. 1 and 5A; Paragraphs [0005], [0036], [0038], [0063]-[0067] and [0096], i.e. the attitude determining system of the rigid body using standard software algorithm implementation techniques).
The motivation to combine the references is the same as claim 13 above. 

Regarding claim 19, the combination of Whitehead 896 and Shetty teaches the system of claim 13.Whitehead 896 further discloses: wherein the first and second dual-antenna GNSS receivers are implemented as single integrated receiver (Fig. 1 Element 108; Paragraph [0038], i.e. one receiver unit for multiple antennas).

Regarding claim 20, the combination of Whitehead 896 and Shetty teaches the system of claim 13. The combination of Whitehead 896 and Shetty further teaches: wherein the processors of first and second dual-antenna GNSS receivers are mounted on the same motherboard (Shetty: Paragraph [0024], i.e. a singular processor for multiple receivers).

Regarding claims 1, 8, and 12, the claim(s) recite analogous limitations to claim(s) 13 and therefore are rejected on the same premise. 
Regarding claim 12, Whitehead 896 further discloses:
…
a common harmonic oscillator connected to the RF front ends and to the digital navigation processor (Fig. 2 Element 220; Paragraph [0041]-[0042], i.e. a common clock for the system);
…

Regarding claims 21, the claim(s) recite analogous limitations to claim(s) 13 and 17 and therefore is rejected on the same premise. 

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitehead 896 and Shetty as applied to claim 1, further in view of Garin et al. (US 2017/0031032, hereinafter Garin).

Regarding claim 2, the combination of Whitehead 896 and Shetty teaches the method of 
claim 1. Whitehead 896 further discloses:
	further comprising:
	initializing an attitude determination algorithm to determine the angular coordinates of the base vectors (Figs. 1 and 5A; Paragraphs [0005], [0036], [0038], [0063]-[0067] and [0096], i.e. the attitude determining system of the rigid body using standard software algorithm implementation techniques)…;
calculating the angular coordinates of the base vectors with the fractional parts of carrier full phase differences (Figs. 1 and 5A; Paragraphs [0005], [0036], [0038]-[0039], [0063]-[0067], and [0079]-[0082], i.e. the attitude determining system of the rigid body, e.g. vehicle).
The combination of Whitehead 896 and Shetty does not teach:
…
initializing… the base vectors close to a true maximum of a likelihood function;
…
However in the same field of endeavor, Garin teaches terrestrial positioning systems, and in particular, to systems and methods for attitude and displacement drift calibration of systems using visual inertial odometry (VIO) (Abstract) and more specifically:
…
initializing… the base vectors close to a true maximum of a likelihood function (Paragraph [0020] and [0098]-[0099], using a maximum likelihood function to find a vehicle odometry);
…
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Whitehead 896 to incorporate …initializing… the base vectors close to a true maximum of a likelihood function;… as taught by Garin. Doing so would allow for reliable and accurate position determinations of vehicles, as recognized by Garin (Paragraphs [0001]-[0005]).

Regarding claim 3, the combination of Whitehead 896, Shetty, and Garin teaches the method of claim 2. The combination of Whitehead 896, Shetty, and Garin further teaches: further comprising using a moving-base RTK method to initialize the attitude determination algorithm in a vicinity of a true maximum of the likelihood function (Garin: Paragraphs [0020], [0087], and [0098]-[0099], using a maximum likelihood function and RTK method to find a vehicle odometry; Whitehead 896: Figs. 1 and 5A; Paragraphs [0005], [0036], [0038], [0063]-[0067] and [0096], i.e. the attitude determining system of the rigid body using standard software algorithm implementation techniques).
The motivation to combine the references is the same as that for claims 13 and 2 above.

Regarding claim 4, the combination of Whitehead 896, Shetty, and Garin teaches the method of claim 2. The combination of Whitehead 896, Shetty, and Garin further teaches: wherein the angular coordinates of the base vector obtained at the previous measurement are used to initialize the attitude determination algorithm in a vicinity of a true maximum of the likelihood function (Garin: Paragraphs [0020], [0087], and [0098]-[0099], using a maximum likelihood function and RTK method to find a vehicle odometry; Whitehead 896: Figs. 1, 5A, and 10A Element 152; Paragraphs [0005], [0036], [0038], [0063]-[0067] and [0096]-[0099], i.e. the attitude determining system of the rigid body using standard software algorithm implementation techniques using loops until the correct angles are found).
The motivation to combine the references is the same as that for claims 13 and 2 above.

Regarding claim 5, the combination of Whitehead 896, Shetty, and Garin teaches the method of claim 2. The combination of Whitehead 896, Shetty, and Garin further teaches: wherein the angular coordinates of the base vectors calculated based on attitude measurements obtained from an inertial navigation system are used to initialize the attitude determination algorithm in a vicinity of a true maximum of the likelihood function (Garin: Paragraphs [0020], [0081], [0087], and [0098]-[0099], using a maximum likelihood function and RTK method to find a vehicle odometry starting by initializing the location using an IMU; Whitehead 896: Figs. 1, 5A, and 10A Element 152; Paragraphs [0005], [0036], [0038], [0063]-[0067] and [0096]-[0099], i.e. the attitude determining system of the rigid body using standard software algorithm implementation techniques using loops until the correct angles are found. Garin teaches the initial odometrical measurement found by an IMU while Whitehead 896 teaches the looping until the correct measurement is found).
The motivation to combine the references is the same as that for claims 13 and 2 above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitehead 896, Shetty, and Garin, as applied to claim 5, further in view of Thompson et al. (US 2007/0282529, hereinafter Thompson).

Regarding claim 6, the combination of Whitehead 896, Shetty, and Garin teaches the method of claim 5. The combination of Whitehead 896, Shetty, and Garin does not teach: wherein the inertial navigation system is a strapdown inertial measurement unit (IMU).
However in the same field of endeavor, Thompson teaches a method of aligning an inertial navigation system or gyrocompass (Abstract) and more specifically: wherein the inertial navigation system is a strapdown inertial measurement unit (IMU) (Paragraph [0002]).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Whitehead 896 to incorporate wherein the inertial navigation system is a strapdown inertial measurement unit (IMU), as taught by Thompson. Doing so would allow for host vehicle to be navigated, as recognized by Thompson (Paragraph [0002]).

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitehead 896 and Shetty as applied to claims 1 and 13, further in view of Whitehead et al. (US 2011/0054729, hereinafter Whitehead 729).

Regarding claim 7, the combination of Whitehead 896 and Shetty teaches the method of 
claim 1. The combination of Whitehead 896 and Shetty does not teach: wherein the base vectors are defined based on phase centers of the three GNSS antennas.
	However in the same field of endeavor, Whitehead 729 teaches a global navigation satellite sensor system (GNSS) and gyroscope control system for vehicle steering control comprising a GNSS receiver and antennas at a fixed spacing to determine a vehicle position, velocity and at least one of a heading angle, a pitch angle and a roll angle based on carrier phase position differences (Abstract) and more specifically: wherein the base vectors are defined based on phase centers of the three GNSS antennas (Paragraph [0056] and [0125], i.e. three antennas using phase centers for location).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Whitehead 896 to incorporate wherein the base vectors are defined based on phase centers of the three GNSS antennas, as taught by Whitehead 729. Doing so would allow for computing of a position of a vehicle, as recognized by Whitehead 729 (Paragraph [0009]).

Regarding claim 15, the combination of Whitehead 896, Shetty, and Whitehead 729 teaches the system of claim 13. The combination of Whitehead 896, Shetty, and Whitehead 729 further teaches: further comprising an inertial measurement unit (IMU) connected to the first dual-antenna GNSS receiver via an external interface (Paragraphs [0127] and [0130]).
The motivation to combine the references is the same as for claims 13 and 7 above.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitehead 896 and Shetty as applied to claims 13 and 17, respectively, further in view of Montgomery et al. (US 2005/0242991, hereinafter Montgomery).

Regarding claim 16, the combination of Whitehead 896 and Shetty teaches the system of claim 13. The combination of Whitehead 896 and Shetty does not teach:
further comprising a multichannel inertial measurement unit (IMU), wherein a first interface of the multichannel IMU is connected to the first dual-antenna GNSS receiver via a first external interface;
a second interface of multichannel IMU is connected to the second dual-antenna GNSS receiver via a second external interface.
However in the same field of endeavor, Montgomery teaches a global navigation satellite system (GNSS) receiver system (Abstract) and more specifically:
further comprising a multichannel inertial measurement unit (IMU), wherein a first interface of the multichannel IMU is connected to the first dual-antenna GNSS receiver via a first external interface (Fig. 2A Elements 206a-d and 202; Paragraph [0029]-[0031]);
a second interface of multichannel IMU is connected to the second dual-antenna GNSS receiver via a second external interface (Fig. 2A Elements 206a-d and 202; Paragraph [0029]-[0031]).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Whitehead 896 to incorporate further comprising a multichannel inertial measurement unit (IMU), wherein a first interface of the multichannel IMU is connected to the first dual-antenna GNSS receiver via a first external interface; a second interface of multichannel IMU is connected to the second dual-antenna GNSS receiver via a second external interface, as taught by Montgomery. Doing so would allow for  an improved system and method for position, velocity, orientation or angular rate sensing, as recognized by Montgomery (Paragraph [0002]-[0011]).

Regarding claim 18, the combination of Whitehead 896, Shetty, and Montgomery teaches the system of claim 17. The combination of Whitehead 896, Shetty, and Montgomery further teaches: further comprising a multichannel inertial measurement unit (IMU) connected to the host processor (Montgomery: Fig. 2A Elements 202 and 203; Paragraph [0029]-[0031]).
The motivation to combine the references is the same as for claims 17 and 16 above.

Conclusion
The following references are considered pertinent to the claims as they are currently written:
Nakamura et al. (US 2017/0350988) discloses a state calculating device which may calculate a traveling state, such as an attitude angle, speed, and a position of a movable body, such as a ship, a flight object, and an automobile (Paragraph [0001]). 
Ashjaee et al. (US 2009/0189804) discloses a rover processor determines position of a rover based upon the interaction between multiple antennas located at the rover and multiple antennas located at a base (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        



/SZE-HON KONG/Primary Examiner, Art Unit 3661